Per Curiam.
The writ of certiorari seeks to review an order of the commissioner of education, dated January 27th 1926, directed to the county collector of Hunterdon county to withhold school moneys, which ordinarily would have been apportioned to the township of West Amwell, in Hunterdon county. The order was made because the prosecutor would not provide transportation facilities for the two children of Albert S. Phillips, aged six and seven years. The Phillips children reside about two miles, from the nearest school located at Mount Airy, a distance of over two miles. The basis of the order was an order of the commissioner of education, dated January 29th, 1925, affirmed by the state board of education, dated July 11th, 1925, by which it was ordered that such school transportation facilities be provided for the Phillips children.
*153The prosecutor relies upon the case of Frelinghuysen Township Board of Education v. Atwood, 73 N. J. L. 315; affirmed, 74 Id. 638. That case, in the Court of Errors and Appeals, was decided on March 4th, 1907. On May 7th, 1907, both the title of article 10 and section 126 of the act were amended (Pamph. L. 1907, p. 291), “convenience of access thereto,” &e., being added.
Our reading of the statute agrees with the construction and application made by the commissioner of education; hence, the order of January 27th, 1926, now under review, is affirmed, and the writ of certiorari is dismissed.